Dismissed and Memorandum Opinion filed August 9, 2012.




                                          In The


                      Fourteenth Court of Appeals

                                  NO. 14-11-00966-CR




                            ROBERT MURILLO, Appellant


                                            V.


                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 338th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1269679



                         MEMORANDUM OPINION

       Appellant entered a plea of guilty to aggravated robbery. Appellant and the State
agreed that appellant’s punishment would not exceed confinement in prison for more than
fifteen (15) years. In accordance with the terms of this agreement with the State, the trial
court sentenced appellant on August 11, 2011, to confinement for seven (7) years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a
timely, written notice of appeal. We dismiss the appeal.

       Although the trial court mistakenly entered a certification of the defendant’s right
to appeal in which the court certified that this is not a plea bargain case and the defendant
has the right of appeal, we have no jurisdiction over the appeal. See Tex. R. App. P.
25.2(a)(2). An agreement that places a cap on punishment is a plea bargain for purposes
of Texas Rule of Appellate Procedure 25.2(a)(2). Waters v. State, 124 S.W.3d 825, 826–
27 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d); see also Shankle v. State, 119
S.W.3d 808, 813 (Tex. Crim. App. 2003) (stating sentence-bargaining may be for
recommendations to the court on sentences, including a recommended “cap” on
sentencing).

       Because appellant’s plea was made pursuant to a plea bargain,1 he may appeal
only matters raised by a written pre-trial motion or with the trial court’s permission. See
Tex. R. App. P. 25.2(a)(2). The record does not contain any adverse pre-trial rulings. The
trial court’s erroneous certification that the case is not a plea bargain case does not
constitute permission to appeal. See Waters, 124 S.W.3d at 826–27.

       Accordingly, we dismiss the appeal.


                                         PER CURIAM


Panel consists of Justices Frost, McCally and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
          The parties were ordered to file a response showing meritorious grounds for continuing the
appeal or the appeal would be dismissed. No response was filed.
                                                 2